Citation Nr: 0418794	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Eligibility for benefits under the laws administered by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Anna P. Krupkin, Ph.D, Agent


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The appellant in this case had no qualifying service in the 
Armed Forces of the United States.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 determination by the VA Regional Office 
(RO) to deny the benefit sought on appeal.  The appellant 
perfected an appeal of that decision.


FINDING OF FACT

The appellant had no qualifying service in the Armed Forces 
of the United States.


CONCLUSION OF LAW

Eligibility for benefits under the laws administered by VA is 
not shown as a matter of law.  38 U.S.C.A. §§ 101(2), 1110, 
1131 (West 2002); 38 C.F.R. § 3.1(d) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is eligible for benefits from 
VA because he served in the South Vietnamese Army as an ally 
of United States Armed Forces.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

The duty to notify and to assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  The appellant's 
claim was filed in February 2003, after enactment of the 
VCAA.  The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In the instant case 
the facts are not in dispute; resolution of the appeal is 
dependent on interpretation of the statutes and regulations 
defining qualifying military service.  VA has no further 
duty, therefore, to notify the appellant of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 
see Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Analysis

VA compensation benefits are payable for disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the line of duty to any veteran of the active 
military, naval, or air service of the United States, who was 
discharged from such service under conditions other than 
dishonorable.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).  

The appellant in the instant appeal reported having served in 
the Army of South Vietnam from July 1968 to April 1975.  He 
contends that he is eligible for VA compensation benefits 
because the South Vietnamese Army was allied with the Armed 
Forces of the United States during the Vietnam War.  He also 
contends that he is entitled to the same rights as any other 
United States citizen and that denying him eligibility for VA 
benefits is a violation of the Constitution.  He argues that 
because he participated in guerrilla warfare with United 
States Armed Forces, denying him eligibility for VA benefits 
that are provided for members of the Commonwealth Army of the 
Philippines is discriminatory and a violation of due process 
of law.

The law in this case is, however, dispositive.  Eligibility 
for VA benefits is limited to individuals who served in the 
Armed Forces of the United States, and who were separated 
from such service under conditions other than dishonorable.  
Although Congress has expanded the definition of service in 
the Armed Forces of the United States to include various non-
military groups who contributed to the war effort during 
World Wars I and II, see 38 C.F.R. § 3.7, and to include, to 
a limited extent, members of the Commonwealth Army of the 
Philippines in the service of the Armed Forces of the United 
States during World War II, see 38 U.S.C.A. § 107(a) (West 
2002), Congress has not expanded the definition to include 
members of the South Vietnamese military forces.

Regarding the appellant's contention that denial of 
eligibility for VA benefits denies him rights available to 
other United States citizens, the Board notes that the Court 
has held that it is the individual's status as to military 
service, not citizenship, that determines eligibility for VA 
benefits.  See Florentino v. Brown, 7 Vet. App. 369, 371 
(1995).  An individual cannot establish eligibility for VA 
benefits based only on citizenship; eligibility is limited to 
"veterans" of the Armed Forces of the United States.  See 
also Fazon v. Brown, 9 Vet. App. 319, 321 (1996) (holding 
that the exclusion of certain military service in 38 U.S.C.A. 
§ 107(a) (West 2002) is constitutional).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") has determined that 
the rational basis test applies in determining whether a 
statute excluding certain types of military service from the 
definition of qualifying service is constitutional.  See 
Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir. 1993).  In 
Florentino the Court found that paying VA benefits to 
veterans who based their eligibility on service in the 
Commonwealth Army of the Philippines at the full rate, rather 
than fifty cents on the dollar, would cost the United States 
Treasury $2 billion dollars annually.  The Court held that 
the financial impact was a sufficient basis for reducing 
payments to beneficiaries whose eligibility was based on 
service in the Commonwealth Army of the Philippines.  
Including service in the South Vietnamese Army in the 
definition of service in the Armed Forces of the United 
States would no doubt have even greater budgetary impact.  
That finding is, therefore, sufficient to establish a 
rational basis for excluding members of the South Vietnamese 
Army from eligibility for VA benefits.

Because the evidence shows that the appellant had no 
qualifying service in the Armed Forces of the United States, 
the Board has determined that he is not, as a matter of law, 
eligible for benefits under the laws administered by VA.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) ("where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit or the 
lack of entitlement under the law").  


ORDER

The appeal to establish eligibility for benefits under the 
laws administered by VA is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



